Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements submitted on 3/5/2020 and 8/18/2021 have been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “hermetically closing member” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “the ball joints” which lacks antecedent basis in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-10, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Go (US 2014/0083232 A1) in view of Nakamura (USPN 5,431,601).
Go discloses a parallel link robot comprising: a base (11) to which a plurality of actuators (not shown) are attached; a plurality of arms (20a-20c) linked to the respective actuators; and an end part (12) attached to leading ends of the arms, wherein each of the arms includes a drive link (21a) that is driven by the corresponding actuator and a passive link (22a) arranged between the drive link and the end part, the parallel link robot includes the boot seal, the boot seal comprising: a first joint member (21a) and a second joint member (43a); and a ball joint (42a) for linking the first joint member and the second joint member so as to be rotatable or swivelable, wherein the ball joint comprises a ball shank (44a) having a shaft section (see Fig. 3) fixed to the first joint member and a ball section (see Fig. 3) provided at one end of the shaft section and a holder (see cup shaped end of 43a) that is fixed to an end section of the second joint member and that has a ball-receiving section (cup shaped section depicted in Fig. 3 that has the ball received in it) for supporting the ball section in a state in which the ball-receiving section surrounds the ball section, and the boot seal includes a cover main body (45a) that is formed of a flexible material and that covers a gap between the ball shank and the holder, the cover main body comprising a first through-hole (see top of 45a in Fig. 3) through which the shaft section is made to pass, 
a second through-hole (see bottom of 45a in Fig. 3) through which the shaft section or the second joint member is made to pass, wherein the first through-hole is arranged on (see Fig. 3) the shaft section, and the second through-hole is arranged around (see Fig. 3) an opening of the ball- receiving section in the holder, the shaft section protruding from the opening.
Go does not disclose a slit that continuously extends between the first through-hole and the second through- hole and that can be opened and closed, or an opening/closing member for opening and hermetically closing the slit along an entire length thereof or that the opening/closing member comprises a fastener, or further comprising a hermetically closing member for the second through-hole, the hermetically closing member hermetically closing a gap between the second through-hole and the holder on end second of the second joint member.
Nakamura discloses a flexible seal having a slit (Column 5, lines 40-43) that continuously extends between the first through-hole and the second through- hole and that can be opened and closed, and an opening/closing member (13/14) for opening and hermetically closing the slit along an entire length thereof and the opening closing member comprises a fastener (19B) and a hermetically sealing member (27) closing a gap between the second through hole and the holder.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to have modified the device of Go to have a slit in the seal and an opening/closing member to open and seal the slit, in order to allow for easier maintenance and replacement of the boot seal, and to have a hermetically sealing member to further prevent the loss of seal at the holder.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Go (US 2014/0083232 A1) in view of Nakamura (USPN 5,431,601) as applied to claims 1-5 and 8-10 above, and further in view of Van Steenbrugge (USPN 5,222,746).
The combination of Go and Nakamura disclose the claimed invention, except further comprising a hermetically closing member for the first through-hole, the hermetically closing member hermetically closing a gap between the first through-hole and the shaft section.
It is noted that the seal of Nakamura has a provision for such a closing member where 31 is indicated in Figure 13, similar to the provision at 33 where closing member 27 is located.
Nevertheless, Van Steenbrugge discloses a closing member (7) at a first through hole (5) of a sealing member (see Fig. 1a).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to have modified the device of the combination of Go and Nakamura to have a hermetically closing member at the first opening, in order to further prevent the loss of seal at the first opening.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE COOK whose telephone number is (571)272-5968. The examiner can normally be reached M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAKE COOK
Primary Examiner
Art Unit 3658



/Jake Cook/Primary Examiner, Art Unit 3658